Citation Nr: 1736107	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-05 776	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the amount of $2,583.00, following a partial waiver of $1,410.00 from the original overpayment amount of $3,993.00.



REPRESENTATION

Appellant represented by:	Christian N. Curran, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1970 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision issued by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania which denied waiver of recovery of an overpayment in the calculated amount of $3,993.00.

In a May 2015 decision the Board found that the debt of $3,993.00 was validly created, but granted a partial waiver of the overpayment, reducing the debt to $2,583.00 and finding the Veteran still responsible for the overpayment of $1,410.00.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, the Court granted a Joint Motion for Remand (JMR) that vacated and remanded the Board decision to the extent that it denied entitlement to a waiver of recovery of the remaining overpayment of service-connected compensation benefits in the amount of $2,583.00.  The portion of the Board's decision that granted the partial waiver of $1,410.00 was not disturbed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Court granted a JMR in which the Veteran and the VA Secretary (the parties) agreed that the Veteran's claim for waiver of recovery of an overpayment should be returned to the Board.  

The parties agreed that the Board erred when it provided an inadequate statement of reasons or bases in denying waiver of recovery of an overpayment of service-connected compensation benefits in the amount of $2,583.00.  

The parties also found that potentially favorable evidence was not addressed in the Board's May 2015 decision.  They noted that the Board's calculations of the Veteran's monthly income of $1,391.00 and monthly expenses in the amount of $1,162.00, were based on financial data provided by him in a February 2012 financial status report (FSR) and his February 2013 substantive appeal.  At that time the total calculated expenses were listed as: $400.00 for food; $119.00 for utilities; $163.00 for electricity; $130.00 for phone; and $350.00 for rent.  The Board found that the Veteran did not indicate any further debts or obligations.

The parties then referred to May 2014 correspondence in which the Veteran identified additional expenses and/or substantially different amounts than those he originally submitted.  He reported monthly expenses of: $550.00 for utilities; $187.00 for life insurance; $350.00 for rent; $98.00 for car insurance; and $162.00 in another unidentifiable expenses.  The total amount of these expenses is $1,347.00, which is $185.00 more than the amount of expenses relied on by the Board in May 2015.  Additionally, the Veteran provided statements indicating that his monthly income was insufficient to cover his current expenses.  See Correspondence from the Veteran dated January 4, 2014 and VA Form 21-0958, Notice of Disagreement, received on January 9, 2014.

Based on the foregoing, and consistent with the Court's January 2017 Order, the Board finds that this matter should be remanded, and that a current and complete FSR and any supporting documents, such as bank statements or bills, is necessary to determine the Veteran's financial state and assess his claim of undue hardship.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a new FSR (VA Form 5655) listing all monthly income, monthly expenses, assets and debts including any supporting documentation such as bills or bank statements to evidence financial hardship.  Once obtained, all documentation must be associated with the claims file.

2.  After completing the above development, readjudicate the claim.  If the waiver request continues to be denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


